Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
			
				        DETAILED ACTION
					  REJECTION
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 and 3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	The recited expression of a range within a range (i.e., a carbonic acid halide, preferably phosgene) in line 3 of claim 2 is indefinite.
	Claim 3 depends from the indefinite claim 2 would be also indefinite.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-5, 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Sun et al. (US 2015/0368458 A1).
Sun et al. teach a composition comprising PBT, PC, glass fibers and transesterification quencher the examples of table 7.
Sun et al. teach a composition comprising PBT, PC, s-glass or E-glass and transesterification quencher the examples of table 7.
Sun et al. teach transesterification quencher is a phosphorus-containing stabilizer in [0147] meeting claims 7 and 8.  Sun et al. teach polycarbonate comprises bisphenol A in [0067-0077] meeting claims 2-4.
The instant claim further recites a different amount of PC and 1-10 wt.% of glass bubbles over the examples of table 7.
Sun et al. teach different amounts of components including 5-25 wt.% of PC in claim 1.  Sun et al. teach employing reinforcing fillers in addition to one or more glass fiber fillers in lines 1-4 of [0199] including hollow glass spheres in lines 18-19 of [0199].  Thus, further utilization of 20-25 wt.% of PC and the hollow glass spheres in the examples of table 7 would have been obvious.  See In re Mills, 477 F2d 649, 176 USPQ 196 (CCPA 1972), In re Lamberti, 545 F.2d 747, 750 (CCPA 1976); Reference must be considered for all that it discloses and must not be limited to preferred embodiments or working examples.   MPEP 2123.
Thus, it would have been obvious to one skilled in the art before the effective filing date of invention to modify an amount of the PC of the examples of table 7 and further to utilize hollow glass spheres thereafter since Sun et al. teach various amounts of PC including 5-25 wt.% falling within scope of the recited 20-30 wt.% and reinforcing fillers including hollow glass spheres in addition to one or more glass fiber fillers absent showing otherwise.
When patentability is predicated upon a change in a condition of a prior art composition, such as a change in concentration or in temperature, or both, the burden is on Applicant to establish with objective evidence that the change is critical, i.e. it leads to a new unexpected result.  It is not inventive to discover the optimum or workable ranges by routine experimentation when the general conditions of a claim are disclosed in the prior art.  See In re Woodruff, 919 F.2d 1575, 1578 (Fed. Cir. 1990); In re Aller, 220 F.2d 454, 456 (CCPA 1955).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Sun et al. (US 2015/0368458 A1) as applied to claims 1-5, 7 and 8 above, and further in view of WO 2019/130269 A1.
The instant claim 6 further recites a diameter of 1 to 50 µm for glass bubble (i.e., hollow glass spheres) over Sun et al.
WO teaches hollow glass spheres having a diameter of 5-50 µm in an amount as little as 3 wt.% [0061-0062].
Thus, it would have been obvious to one skilled in the art before the effective filing date of invention to utilize the hollow glass spheres having a diameter of 5-50 µm in an amount as little as 3 wt.% taught by WO in Sun et al. since the hollow glass spheres having the instant diameter and utilization of as little as 3 wt.% thereof are well-known as taught WO absent showing otherwise.
Selection of a known material based on its suitability for its intended use is prima facie obvious, see Sinclair & Carroll Co. v. Interchemical Corp., 325 US 327, 65 USPQ 297 (1945).  The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.  KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007).

Claims 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over Sun et al. (US 2015/0368458 A1) as applied to claims 1-5, 7 and 8 above, and further in view of WO 2017/187384 A1.
Sun et al. teach compositions useful for the consumer electronic industry in [0001-0003] and various articles in [0211-0216] in which smart phone device is further taught in line 7 of [0213].
The instant claims further recite a shell for mobile phones comprising a metal substrate over Sun et al.
WO teaches a composition comprising PBT or PC and a combination thereof useful for covering consumer electronic devices including a smart phone comprising casing of a metal in abstract and [0003-0007].   WO further teaches aluminum metal substrate in [00151] and [00156].
Thus, it would have been obvious to one skilled in the art before the effective filing date of invention to obtain a shell for mobile phones comprising the aluminum metal substrate taught by WO with coating comprising the above discussed modified composition of Sun et al. since a metal substrate such as aluminum coated with a polymeric composition useful for a shell for mobile phones is well-known as taught by WO absent showing otherwise.
Selection of a known material based on its suitability for its intended use is prima facie obvious, see Sinclair & Carroll Co. v. Interchemical Corp., 325 US 327, 65 USPQ 297 (1945).  The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.  KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007).

Claims 9-13 are rejected under 35 U.S.C. 103 as being unpatentable over Sun et al. (US 2015/0368458 A1) as applied to claims 1-5, 7 and 8 above, and further in view of Chiang et al. (US 2015/0197048 A1).
The instant claims further recite a shell for mobile phones comprising a metal substrate and a step of forming nano-pores having a diameter of 10 nm to 30 nm to a metal substrate over Sun et al.
Chiang et al. teach a step of forming nano-pores having a diameter of 5 nm to 20 nm to a metal substrate which is further coated with a resin such as PBT or PC in abstract and [0014-0016] and examples.  Chiang et al. teach such resin coated metal substrate is useful for mobile phones in [0002] in which an improved bonding of metal having nano-pores and resin is implied.  Chiang et al. teach various metal substrates including aluminum in [0018].
Thus, it would have been obvious to one skilled in the art before the effective filing date of invention further to utilize a coating comprising the above discussed modified composition of Sun et al. for obtaining a shell for mobile phones comprising the aluminum metal substrate with nano-pores having a diameter of 5 nm to 20 nm taught by Chiang et al. since a polymeric composition useful for a shell for mobile phones is well-known as taught by Chiang et al. who also teach an advantage introducing the nano-pores for the improved bonding absent showing otherwise.
Selection of a known material based on its suitability for its intended use is prima facie obvious, see Sinclair & Carroll Co. v. Interchemical Corp., 325 US 327, 65 USPQ 297 (1945).  The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.  KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007). 

       CLAIM OBJECTION
Claims 14 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Zhang et al. (US 2003/0010971 A1) teach a thermal annealing of an aluminum substrate in [0026], but the examiner does not see any motivation to anneal the instant article comprising a metal substrate having nano-pores injection molded with the instant polymer composition from any combination of the prior art of the record.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAE H YOON whose telephone number is (571)272-1128. The examiner can normally be reached Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell can be reached on (571) 272-5772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





THY/July 9, 2022                                                   /TAE H YOON/                                                                               Primary Examiner, Art Unit 1762